Upon Reading the Award made by the Arbitrators in this Cause and the Exceptions taken thereto, and what could be sayd by Council on both Sides And upon Debating the matter, This Court Doth think fit And soe Order And Decree That the said Award Does Stand Confirmed by the Decree of this *351Court Provided That the Complainant Edward Hext does give sufficient discharges to the Defendant And that the Costs of this Suite be borne and payd (by the said Joseph Peacom and John Peacom) be such as be taxed by the Master of this Court.
Adjourned
Hen Hargrave Deputy Register in Cane.